tcmemo_2013_240 united_states tax_court william l cor and jana k cor petitioners v commissioner of internal revenue respondent docket no filed date william l cor and jana k cor pro sese steven i josephy for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure sec_6662 penalty after concessions the issues for decision are whether petitioners are entitled to itemized_deductions beyond those respondent conceded and whether they are liable for the accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in nevada when they filed their petition william cor petitioner is a mechanical engineer and was employed by national security tech llc national security during the years through national security hired petitioner to work at a remote test site called jasper jasper site in the nevada desert direct public transportation to the jasper site was unavailable and petitioner commuted by car petitioner calculated that his commute from petitioners’ residence in north las vegas to work and back was approximately miles a day four days a week petitioner kept no log or records of the expenses of his commute on their joint federal_income_tax return petitioners reported adjusted_gross_income of dollar_figure itemized_deductions of dollar_figure and total_tax of dollar_figure on their schedule a itemized_deductions petitioners reported gifts to charity of dollar_figure and unreimbursed employee_expenses of dollar_figure the reported employee_expenses consisted primarily of commuting_costs petitioners included as an expense dollar_figure per commute day for the three hours that petitioner spent commuting petitioners also attached to their return two schedules c profit or loss from business one for mechanical oasis an activity that reported no income but claimed expense deductions of dollar_figure and the other for jana’s home school an activity that provided the home-schooling of petitioners’ four children and that also reported no income but claimed expense deductions of dollar_figure in the statutory notice the internal_revenue_service disallowed the entire amount of itemized_deductions and as a result used a standard_deduction of dollar_figure to calculate petitioners’ tax_liability during trial preparation petitioners provided written acknowledgments of charitable_contributions totaling dollar_figure which respondent allowed along with paid home mortgage interest and real_estate_taxes deductions of dollar_figure and dollar_figure respectively--for a total allowed itemized_deductions of dollar_figure petitioners produced an unsigned document to establish an alleged contribution of dollar_figure but this document does not have petitioners’ names on it does not bear any address or employer_identification_number of a qualified donee and does not state whether the donee provided any consideration in return for the donation as required by sec_170 and its related regulations respondent was unable to verify this incomplete document because petitioners refused to provide contact information for the donee petitioners conceded that they were not entitled to any schedule c deductions for either mechanical oasis or jana’s home school opinion petitioners bear the burden of proving that respondent’s determinations are erroneous rule a 503_us_79 512_f2d_882 9th cir aff’g tcmemo_1972_133 this burden includes substantiating the amounts of deductions claimed 65_tc_87 aff’d per curiam 540_f2d_821 5th cir generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs unreimbursed employee business_expenses deduction a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 sec_162 79_tc_1 however personal expenses are not deductible sec_262 in general the cost of daily commuting to and from work is a personal_expense and therefore not deductible see 326_us_465 sec_1_162-2 income_tax regs see also sec_1_212-1 sec_1_262-1 income_tax regs petitioners argue that petitioner’s commute is atypical in regard to the remoteness of the jasper site and because no public transportation was available as a result petitioner endured a more costly and much longer than average commute in both mileage and time relying on these grounds petitioners reason that they should be allowed to adjust their taxable_income to recoup petitioner’s commuting_costs petitioners’ arguments are contrary to established law and are not persuasive 67_tc_426 aff’d in part rev’d in part on other grounds 608_f2d_1269 9th cir involved several taxpayers with circumstances very similar to petitioners’ ie they were employed at test sites in the same remote_area of nevada and they commuted to work from their residences in and around las vegas--some taxpayers driving as much as miles daily the taxpayers in coombs argued that their greater commutes were exceptional compared to ordinary commuting and accordingly that they should not be held to the general_rule that expenses of commuting are personal and nondeductible id pincite the court held then--as we do here--that t ravel expenses which arise from going to and from work on a daily basis are not ordinary business_expenses deductible under sec_162 regardless of the distance traveled or the availability of housing at or near the work site id pincite while there are possible exceptions to the general_rule such as commuting to a distant worksite for a temporary assignment petitioners do not argue and the record does not reflect any recognized exception under these facts see generally rev_rul 1953_2_cb_303 explaining the temporary distant worksite exception additionally petitioners claim that the government benefited from petitioner’s unpaid time of the long commute thus justifying their need to charge dollar_figure an hour for travel time as an expense petitioners however did not pay or incur any out-of-pocket cost for this time if petitioner were compensated for this time he would have to report the same amount as income which he did not moreover because commuting is inherently_personal and because personal expenses are not deductible then logically expenses derived from the time as well as the travel of a commute are not deductible see eg 418_f3d_1068 n 9th cir n ormal home to work travel is considered personal time and is not tax deductible petitioners are not entitled to their claimed unreimbursed employee business_expenses deduction charitable_contribution_deduction sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically sec_170 provides no deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of money the donee’s written acknowledgment must state the amount contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and good_faith estimate of the value of any goods or services provided by the donee organization see sec_170 sec_1_170a-13 income_tax regs respondent conceded that petitioners are entitled to a charitable_contribution_deduction of dollar_figure but disallowed the remainder petitioners did not substantiate any other deductible amounts petitioners have not satisfied the requirements of sec_170 and are not entitled to a charitable_contribution_deduction beyond what respondent conceded accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax respondent has the burden of production with respect to the accuracy-related_penalty on the ground of negligence or alternatively substantial_understatement_of_income_tax see sec_7491 116_tc_438 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs petitioners deducted personal expenses as employee business_expenses and failed to maintain records to substantiate all of their reported charitable_contributions for petitioners have conceded erroneous deductions claimed on schedules c that appear to be personal claiming personal expenses as business_expense deductions and failing to maintain records substantiating any potentially valid deductions constitute negligence for purposes of sec_6662 and b see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs respondent has satisfied the burden of production once the commissioner has met the burden of production the taxpayers must come forward with persuasive evidence that the penalty is inappropriate because they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether taxpayers acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers’ effort to assess their proper tax_liability id petitioners do not address the reasonable_cause and good_faith defense to the sec_6662 penalty petitioners simply assert that they are entitled to their claimed deductions and that they have done their best to pay their taxes throughout their careers we conclude that petitioners have failed to satisfy their burden of proving that they are not liable for the sec_6662 penalty because the penalty is sustained on the ground of negligence we need not consider whether respondent has proven that there is a substantial_understatement_of_income_tax on the tax_return in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
